United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3842
                                   ___________

Anna Marie Goodin, for Robert P.     *
Gaskins, a minor,                    *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Western
      v.                             * District of Missouri.
                                     *
Kenneth S. Apfel, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
                   Appellee.         *
                                ___________

                             Submitted: March 3, 2000

                                  Filed: March 9, 2000
                                   ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Anna Marie Goodin, for Robert P. Gaskins, a minor, appeals the district court's
grant of summary judgment affirming the social security commissioner's denial of
Goodin's application for supplemental security income benefits. After careful review
of the parties' briefs and the administrative record, we conclude substantial evidence
supports the decision of the commissioner that Goodin's son is not disabled for social
security purposes. Goodin's appeal presents no novel issues to justify an extended
discussion. We thus affirm for the reasons stated in the district court's order. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-